 

 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 age 1 OfUSODIF Ege! COURF
NORTHERN DISTRICT OF TEXAS

FILED

IN THE UNITED STATES DISTRICTI|COURT, SEP - 3 2070
FOR THE NORTHERN DISTRICT Of TEXAS

 

 

 

AMARILLO DIVISION |
CLERK, U.S. DISTRICT COURT
y
§
JERRY ARTHO., § No. 15-20046-RLJ-2

§
Debtor, §
§
§
§
CARL DAVID ADAMS §
§
Appellant, §
§

v. § 2:19-CV-116-Z
§
HAPPY STATE BANK, et al., §
§
Appellees. §

MEMORANDUM OPINION AND ORDER

Before the Court are Appellant Carl David Adams’s Verified Response to Order to Show
Cause Why Appeal Should Not Be Dismissed (ECF No. 6) (“Response”) and Appellant’s
Supplement to Appellant’s Response (ECF No. 9) (“Supplemental Response”), which Appellant
filed in response to this Court’s Order to Show Cause (ECF No. 5). Having considered both
motions, the Appellees’ Reply to Appellant’s Response (ECF Nos. 7) (“Reply”), and the applicable
law, the Court DENIES Appellant’s Response and DISMISSES this appeal.

BACKGROUND

Appellant Carl David Adams served as counsel for the Debtor in the Chapter 12
Bankruptcy Proceeding underlying this appeal, Jerry Artho. (ECF No. 3-2, p. 405). In February
2017, Artho brought an adversary proceeding against Appellee Happy State Bank (“HSB”),

alleging several causes of action, including fraud, and seeking money damages of an unliquidated

 
Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 2of10 PagelD 855

amount. (ECF No. 3-2, p. 403). Artho later amended his complaint to include Appellees Panhandle
Enterprises, Inc., OPR H20 LLC, Shannon Burdett, and Outpost Ranches Ltd. (collectively “the
Burdett Defendants”) (ECF No. 3-2, p. 403). The Bankruptcy Court granted the Appellees’
Motions to Dismiss. (ECF No. 3-2, p. 404). Appellees subsequently moved for sanctions against
Artho and his attorneys, including the Appellant. (ECF No. 3-2, p. 400). On September 24, 2018,
the Bankruptcy Court granted Appellees’ Motions for Sanctions against Appellant and ordered
Appellant to pay $30,000 to HSB and the Burdett Defendants (ECF No. 3-2, p. 426).

Appellant did not appeal the Bankruptcy Court’s September 24, 2018, Order within 14-
days as required by Federal Rule of Bankruptcy Procedure 8002. (EFC No. 3-2, p. 431). On
February 15, 2019, more than five months after the deadline, Appellant filed a motion asking the
Bankruptcy Court to reopen the time to appeal the order to the District Court. (ECF No. 3-2, p.
431). The Bankruptcy Court denied Appellant’s appeal on May 17, 2019, holding that the 14-day
time limit within which to file an appeal under Rule 8002 is both mandatory and jurisdictional.
(ECF No. 3-2, p. 432). Appellant then attempted to appeal the Bankruptcy Court’s May 17, 2019,
Order. On September 9, 2019, the bankruptcy clerk transmitted the record on appeal to the District
Court, and it became available on the Court’s electronic filing website. (ECF No. 3). Once the
record became available online, Adams had 30 days to file his brief with the Court. See FED. R.
BANKR. P. 8018(a). On August 7, 2020, having received no brief from Adams almost 10 months
after the deadline had expired, the Court ordered Appellant to show good cause for why his appeal
should not be dismissed (ECF No. 5).

Appellant responded that his attorney’s failure to file was not “intentional or due to
conscious indifference” but was due to the “horribly mistaken belief” that the District Court would

enter “something akin to a scheduling order . . . providing deadlines for briefing the Court.” (EFC
 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 3of10 PagelD 856

No. 6, p. 4). When the Court did not release such an order, the Appellant’s counsel “mistakenly
attributed” the delay to the reassignment of this case from another District Court. (EFC No. 6, p.
4-5).

Appellees HSB and the Burdett Defendants, unanimously oppose Appellant’s request for
an extension. (ECF Nos. 7 — 8). In its Reply brief, HSB alleges that Appellant’s failure to file by
the deadline is not due to “excusable neglect” and, thus, the Court should deny his request to retain
the case on the docket and dismiss the appeal.

LEGAL STANDARDS

The Federal Rules of Bankruptcy Procedure govern appeals of bankruptcy decisions to the
District Courts. FED. R. BANKR. P. 8001(a). Rule 8018 outlines the briefing schedule for such
appeals and imposes penalties on parties for failing to meet the filing deadlines specified in the
rule. FED. R. BANKR. P. 8018(a). An appellant of a bankruptcy court’s decision to the district court
“must serve and file a brief within 30 days after the docketing of notice that the record has been
transmitted or is available electronically.” FED. R. BANKR. P. 8018(a)(1). Where an appellant fails
to file a brief in time, the District Court “may . .. after notice ... move to dismiss the appeal on
its own motion.” FED. R. BANKR. P. 8018(a)(4).

The Court has discretion to grant the Appellant an extension of the 30-day deadline. FED.
R. BANKR. P. 9006(b)(1). Where the Appellant is requesting an extension after already missing the
deadline, he must show that his failure to meet the deadline was the result of “excusable neglect.”
FED. R. BANKR. P. 9006(b)(1). The Federal Rules of Bankruptcy Procedure offer little guidance on
when a party’s neglect is “excusable”, but the Supreme Court said in Pioneer Investment Services
Co. v. Brunswick Associates. Ltd. Partnership that “the determination is at bottom an equitable

one, taking account of all relevant circumstances surrounding the party’s omission.” 507 U.S. 380,
Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 4of10 PagelD 857

395 (1993). In Pioneer, the Supreme Court laid out the following four factors courts must consider
when determining whether a moving party’s neglect was excusable: (1) “the danger of prejudice
to the [opposing party]; (2) “the length of the delay and its potential impact on judicial
proceedings”; (3) “the reason for the delay, including whether it was within the reasonable control
of the movant”; and (4) “whether the movant acted in good faith.” Jd. The Pioneer Court also
explained that “inadvertence, ignorance of the rules, or mistakes construing the rules do not usually
constitute excusable neglect.” Jd. at 392. A Court may hold a party accountable for the acts and
omissions of its counsel. /d. at 396-97,

The Fifth Circuit has adopted the Pioneer factors and standard of excusable neglect for
bankruptcy proceedings, as well as for several other procedural rules in civil and criminal cases.
See Halicki v. La. Casino Cruises, Inc., 151 F.3d 465, 468-69 (5th Cir. 1998). Expanding on the
standard in Pioneer, the Fifth Circuit in Halicki reasoned that “a misconstruction of the rules—
especially when their language is plain—will rarely satisfy the ‘excusable neglect’ standard,” and
that where “the rule at issue is unambiguous, a district court’s determination that the neglect was
inexcusable is virtually unassailable.” /d. at 469-70. Further, the Fifth Circuit has said that where
“counsel’s behavior so thoroughly falls below a certain threshold, a district court’s determination
regarding excusable neglect will not be disturbed if the court has considered the moving party’s
proffered evidence.” Silvercreek Mgmt, Inc. v. Banc of Am. Secs., LLC, F.3d 469, 472-73 (5th Cir.

2008).
Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page5of10 PagelD 858

ANALYSIS

Appellant does not dispute that his counsel misinterpreted Rule 8018(a)(1) when he failed
to file the Appellant’s brief as required. (ECF No. 6, p. 4). Instead, he asks the Court to look past
his counsel’s error for the following reasons: (1) the Appellees will not suffer any prejudice if the
Court retains this case on its docket and allows the Appellant to file its brief; (2) the 10-month
delay in the proceedings “will have virtually no potential impact on the proceedings;” and (3) the
Appellant’s failure to file was an honest mistake made in good faith. (ECF No. 9). For the reasons
set forth below, and considering the Pioneer factors, the Court disagrees.

A. The Length of the Delay and Its Potential Impact on Judicial Proceedings

Appellant’s brief was almost ten months overdue when the Court issued its show-cause
order on August 7, 2020. Appellant argues that the length of the delay has no impact on the judicial
proceedings because this is a Bankruptcy appeal, and the Bankruptcy Court has already determined
the essential facts of the case. (ECF No. 9, p. 6). As a result, Appellant claims that there is no
concern about the quality evidence deteriorating over time. Jd. Appellant also sought to mitigate
the impact of the late-filed brief by attaching the late-filed brief to his Response—which does
nothing to “cure” the ten month delay. (ECF No. 9, p. 7).

The Court disagrees that the length of the delay will not impact the proceedings. Ten
months is a substantial delay in any context, but even more egregious considering the 30-day limit
for filing an appellate brief in Rule 801 8(a)(1). FED. R. BANKR. P. 8018(a)(1). See United States v.
Manning, 220 B.R. 328, 331 (E.D. Tex. 1998) (holding dismissal of the bankruptcy appeal was an
appropriate and fitting sanction for failing to file a brief for over seven and a half months); see also
In re Enron Corp., 419 F.3d 115, 127 (2d Cir. 2005) (holding that a creditor’s six-month delay in

filing a late proof claim was a “substantial” delay).

 
 

 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 6of10 PagelD 859

Further, Appellant never once checked the status of his appeal, even though he is appealing
the Bankruptcy Court’s dismissal of his first initial appeal for missing a separate briefing deadline.
(ECF No. 3-2, p. 432). The Court would expect the Appellant, having made this same mistake in
Bankruptcy Court, to have been more diligent during his second appeal. And while Appellant may
be sincere that his counsel’s honest mistake is the reason for the extended delay, a diligent attorney
would have inquired with the court as to the status of the expected scheduling order. See Manning,
220 B.R. at 330 (explaining that a diligent attorney in a bankruptcy appeal would have inquired to
the court as to the status of the expected scheduling order). Neither Appellant, who is an attorney
himself, nor his counsel thought to inquire with the court as to the status of the proceedings. As a
result, this appeal sat on the docket without action.

Thus, the Court concludes that the length of the delay and its impact on the current
proceedings weigh heavily in favor of dismissal of this appeal.

B. The Reason for the Delay, Including Whether it Was Within the Reasonable
Control of the Movant

Appellant states his failure to file by the Rule 8018(a) deadline was due to his counsel’s
“horribly mistaken belief that after the filing of the Notice of Transmittal relating to the record on
appeal, something akin to a scheduling order would be entered in this case providing the parties
deadlines for briefing the Court.” (ECF No. 6, p. 4). Further, Appellant attributed any delay in the
Court’s entry of the “presumed-to-be-forthcoming scheduling order” to the reassignment of this
case from another District Court to this Court. (ECF No. 6, p. 4). Apparently, Appellant’s counsel
(1) never consulted Rule 8018(a)(1), (2) read Rule 8018(a)(1) and ignored its plain language, or
(3) reasoned by anecdote to Fifth Circuit appeals, which often involve a Briefing Notice to the
parties and Internal Operating Procedures (IOP) for extensions. See, e.g., FED. R. APP. 21(b)(5)

(“If briefing or oral argument is required, the clerk must advise the parties, and when appropriate,
Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 7of10 PagelD 860

the trial-court judge or amicus curiae.”); see also FED. R. ApP. 28, 30, 31, 31.4; 5TH Cir. R. 30.1.2,
31.1, 31.4 (January 2020). The Court disagrees for the following reasons.

I. Appellant Misconstrued a Straightforward Procedural Rule

In determining whether misconstruction of procedural rules constitutes excusable neglect,
the court need must consider all evidence the moving party proffers in support of its claim and
make an equitable determination that an extension was unwarranted. See Halicki, 151 F.3d at 469
“Where .. . the rule at issue is unambiguous, a district court’s determination that the neglect was
inexcusable is virtually unassailable. Were it otherwise, ‘almost every appellant’s lawyer would
plead his own inability to understand the law when he fails to comply with a deadline’.” See Jd. at
470 (quoting Advanced Estimating Sys. v. Riney, 130 F.3d 996, 998 (11th Cir. 1997)). Having
considered all of Appellant’s proffered evidence on its misconstruction of Rule 8018(a)(1), the
Court equitably determines that an extension is not warranted.

The facts of this case are like those in Halicki, where the Fifth Circuit affirmed the District
Court’s denial of the Plaintiff's motion to extend the time for filing a notice of appeal under Federal
Rule of Appellate Procedure 4(a)(5) on because of excusable neglect in misconstruing Federal
Rule of Civil Procedure 6(e). Halicki, 151 F.3d at 467. There, the Plaintiff lost a Title VII
employment discrimination case against her employer on summary judgment. /d. After the District
Court entered final judgment, Plaintiff counted on filing a timely Motion to Amend Judgment
under Federal Rule of Civil Procedure 59(e). Jd. The attorney for the Plaintiff miscalculated the
number of days he had to file the Motion to Amend Judgment under Rule 6(e), and it arrived at
the District Court two days late. Jd. The Plaintiff asked for the court to extend the deadline under
Federal Rule of Appellate Procedure 4(a)(5) because her attorney’s mistake was “excusable

neglect.” Jd. The District Court denied her motion and the Fifth Circuit affirmed, holding that
 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 8of10 PagelD 861

misconstruction of a plain-language procedural rule “will rarely satisfy” the excusable neglect
standard. /d. at 469-70.

Denial of the Appellant’s motion is appropriate here for the same reasons. Here,
Appellant’s counsel misinterpreted a straightforward procedural rule due to a mistaken believe the
Court would issue a scheduling order. (ECF No. 6, p. 4; see also FED. R. BANKR. P. 8018(a)(1)
(“The appellant must serve and file a brief within 30 days after the docketing of notice that the
record has been transmitted or is available electronically”). However, unlike the two-day delay in
Halicki, here Appellant’s counsel’s mistake caused the case to lie fallow for ten months. See
Halicki, 115 F. 3d at 467.

As a result, the Court finds that Appellant’s misconstruction of the plain language of Rule
8018(a) was not excusable neglect.

2. Appellant’s Counsel’s Behavior Falls Below the Threshold Required for
Neglect to be Excusable

Further, Appellant’s counsel’s behavior falls well below “the threshold required for neglect
to be excusable.” See Silvercreek, 534 F.3d at 473. Rule 8018(a)(1) is clear that Appellant had
thirty days after the record on appeal becomes electronically available to file an appellant’s brief.
The September 9, 2019 entry on the Court’s electronic filing system confirms that the bankruptcy
clerk transmitted the record on appeal on that day, and that the entry contains obvious links to the
Record. Appellant’s Response indicates that his counsel was aware of the filing of the Notice of
Transmittal on the electronic case filing system by that date. (ECF No. 6, p. 4). Had Appellant’s
counsel consulted Rule 8018(a)(1) instead of relying on his intuition that the Court would release
“something akin to a scheduling order,” he would have known that the deadline to file an
appellant’s brief was 30-days following September 9th, or October 9, 2019. Apparently, he never

checked the rule. Appellant did not submit a brief by October 9. Nor did he submit any brief until
 

 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page9of10 PagelD 862

prompted by the Court on August 7, 2020, nearly ten months after the deadline. (ECF No. 5). At
no point during the ten months did counsel inquire with the Court to determine when it would need
to submit its briefs.

In Silvercreek Management v. Banc of America Securities, LLC, the Fifth Circuit affirmed
a District Court’s denial of a motion to extend on similar facts. There, a class-action Plaintiff
missed the deadline to opt out of a class settlement and moved for an extension of time to opt out
based on his counsel’s excusable neglect. 534 F.3d at 472. The District Court denied the Plaintiffs
motion. /d. Applying the Pioneer factors, the Fifth Circuit affirmed, holding that the orders and
documents on the Court’s electronic filing site put plaintiff's counsel on notice of the deadline to
opt out of the settlement. Jd. The District Court had acted within its discretion when it denied the
motion to extend because the Court “considered the moving party’s proffered evidence” and
“determined counsel’s performance fell below the threshold required for neglect to be excusable.”
Id. at 473.

Denial of Appellant’s Response is proper for the same reasons. The docketing of the Notice
of Transmittal (ECF No. 3) on September 9, 2019, put Appellant and his counsel on notice that the
30-day window to file an appellant’s brief had opened. Appellant’s either counsel failed to consult
Rule 8018(a)(1) or misconstrued its plain language and failed to submit a brief by the deadline.
Whichever reason, “the attorney’s performance fell so thoroughly below the threshold required for
his neglect to be excusable.” Silvercreek, 534 F.3d at 472.

Accordingly, the Court finds that Appellant’s counsel’s behavior was below the threshold

required for neglect to be excusable.
 

 

Case 2:19-cv-00116-Z Document 10 Filed 09/03/20 Page 10o0f10 PagelD 863

C. Good Faith of the Movant and Danger of Prejudice to the Opposing Party

Consistent with the Supreme Court’s holding in Pioneer, the Court also considered the
danger of prejudice to the opposing party and whether the movant acted in good faith. After
evaluating the arguments of the parties, the Court finds 1) that the Appellees were not prejudiced
by the delay; and 2) the movant acted in good faith. However, these findings are insufficient to
overcome the Court’s findings regarding the length and the reason for the delay. This is consistent
with Halicki, where the Fifth Circuit explicitly held that the misconstruction of procedural rules
by a party’s attorney in a civil case does not necessarily require finding of excusable neglect
warranting extension of time where no prejudice results to the opposing party. 151 F. 3d at 469.

CONCLUSION

For the foregoing reasons, the Court finds that the Appellant’s Response and Supplemental
Response (ECF Nos. 6 & 9) containing his request for an extension are hereby DENIED. It is
further ORDERED that Defendant’s appeal is DISMISSED.

SO ORDERED.

September 3 , 2020.

 

MATTHEW. KACSMARYK
ITED STATES DISTRICT JUDGE

10
